Title: II. Table on Party Affiliation of Federal Officeholders in the States, before 11 July 1803
From: Jefferson, Thomas
To: 


            
              
                before 11 July 1803
              
            
            
            
              
                
                NewHampsh
                Massachu
                R. Island
                Connecticut
                Vermont
                NewYork
                NewJersey
                Pennsylva
                Delaware
                Maryland
                Virginia
                N. Carola
                S. Carola
                Georgia
                Tennissee
                Kentucky
                Ohio
              
              
                
                r
                
                f
                r
                
                f
                r
                
                f
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
                
              
              
                Collectors
                1
                
                
                10
                1
                12
                1
                
                2
                2
                
                2
                1
                
                
                3
                1
                1
                3
                
                2
                1
                
                1
                
                
                1
                2
                
                8
                5
                1
                8
                2
                
                4
                
                
                3
                2
                
                3
                
                
                
                1
                
                
                1
                
                
              
              
                Naval Officers
                1
                
                
                1
                1
                1
                1
                
                1
                
                
                
                
                
                
                1
                
                
                
                
                
                
                
                1
                
                
                
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                
                
                
                
                
                
                
              
              
                Surveyors
                1
                
                
                1
                1
                5
                3
                
                6
                1
                
                5
                
                
                
                3
                
                
                1
                
                
                
                
                1
                
                
                
                2
                
                3
                2
                
                6
                8
                
                9
                1
                
                
                
                
                1
                
                
                
                
                
                
                
                
                
              
              
                <Mstr rev. cuttr.>
                <1
                
                
                  1
                
                
                
                
                  1
                
                
                
                
                
                  1
                
                
                
                
                
                
                
                
                
                  1
                
                
                
                
                
                
                
                  1
                
                
                
                
                
                
                
                
                
                
                  1
                
                
                
                
                
                
                1>
                
                
                
                
                
                
                
                
                
                
                
                
              
              
                <mates of do>
                <1
                
                
                  1
                
                
                
                
                  1
                
                
                
                
                
                  1
                
                
                
                
                
                
                
                
                
                  1
                
                
                
                
                
                
                
                  1
                
                
                
                
                
                
                
                
                
                
                  1
                
                
                
                
                  1
                
                
                
                1>
                
                
                
                
                
                
                
                
                
                
                
                
              
              
                District Atties
                1
                
                
                1
                
                1
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                1
                1
                
                
                
                
                1
                
                
                1
                1
                
                
                2
                
                
                
                1
                
                1
                
                
              
              
                Marshals
                1
                
                
                
                
                2
                
                
                1
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                2
                
                
                1
                
                
                
                1
                
                1
                
                
                1
                
                
                
                1
                
                1
                
                
                1
                
                
              
              
                Commrs. loans
                1
                
                
                
                
                1
                
                
                1
                
                
                1
                
                
                
                1
                
                
                
                
                1
                
                1
                
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                
                
                1
                1
                
                
                
                
                
                
                
                
                
                
                
              
            
           